DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  claim 1, line 14, "below the side boiler circuit" should read -- below the side reboiler circuit --. Claims 2-13 recite “an apparatus”, which should read -- The apparatus --. 
Claim 14 is objected to based on dependency from an objected to claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "nitrogen return compression and cooling arrangement" in claim 12. For examining purposes a "nitrogen return compression and cooling arrangement" is interpreted per [0046] of the instant specification as a compressor in fluid communication with heat exchanger, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080190136 A1 Pitman et al. (hereafter Pitman).

Regarding claim 1, Pitman (fig 3) teaches a nitrogen recovery apparatus ([0006] “In the column, the expansion cooled stream(s) is (are) distilled to separate residual methane, nitrogen, and other volatile gases”) for recovering nitrogen from natural gas, the apparatus comprising: a separator (separator 11) having a liquid fraction port (liquid stream 33) and a vapour fraction port (vapor stream 32) in fluid communication with a split flow arrangement (fig 3 shows vapor stream 32 splitting into 36 and 34), the split flow arrangement having a sub-cooled fluid path (substantially condensed stream 35a) and an expanded fluid path (expanded stream 36a); a fractionating column (fractionation tower 17) having a reflux inlet port in fluid communication with the subcooled fluid path (fig 3 shows the substantially condensed stream 35a entering fractionation tower 17) above a middle feed port (fig 3 shows the substantially condensed stream 35a entering fractionation tower 17 above expanded stream 36a) 

Regarding claim 2, Pitman teaches an apparatus as claimed in Claim 1 as stated above, wherein the separator (separator 11) comprises a feed inlet port for receiving partially liquefied natural gas ([0007] “If the feed gas is not totally condensed (typically it is not), the vapor remaining from the partial condensation can be split into two streams.”).
 
Regarding claim 3, Pitman teaches an apparatus as claimed in Claim 2 as stated above, further comprising: a heat exchanger (heat exchanger 10) having a natural gas feed inlet port (feed stream 31), the heat exchanger also having an output port (cooled stream 31a); wherein the output port is in fluid communication with the feed inlet port of the separator ([0021] “The cooled stream 31a enters separator 11”).



Regarding claim 5, Pitman teaches an apparatus as claimed in Claim 4 as stated above, wherein the overhead gas stream path (cold distillation stream 39) is also in fluid communication with the heat exchanger ([0021] “The feed stream 31 is cooled in heat exchanger 10 by heat exchange with a portion (stream 46) of cool distillation stream 39a”).

Regarding claim 7, Pitman teaches an apparatus as claimed in Claim 3 as stated above, further comprising: a sub-cooler (heat exchanger 12); wherein the sub-cooled fluid path (substantially condensed stream 35a) is arranged to pass through the sub-cooler ([0022] “The combined stream 35 then passes through heat exchanger 12 in heat exchange relation with cold distillation stream 39… where it is cooled to substantial condensation.”)

Regarding claim 8, Pitman teaches an apparatus as claimed in Claim 1 as stated above, further comprising: an expander (expansion machine 14); wherein the expanded fluid path (partially condensed expanded stream 36a) is arranged to pass though the 

Regarding claim 9, Pitman teaches an apparatus as claimed in Claim 8 as stated above, wherein the expander (expansion machine 14) is arranged to drive a first compressor ([0023] “The machine 14 expands the vapor substantially isentropically to the tower operating pressure, with the work expansion cooling the expanded stream 36a… The work recovered is often used to drive a centrifugal compressor (such as item 15)”).

Regarding claim 12, Pitman teaches an apparatus as claimed in Claim 1, when dependent upon Claim 4, further comprising: a nitrogen return compression (compressor 20) and cooling arrangement (discharge cooler 21) disposed in the overhead gas stream path (cold distillation stream 39).

Regarding claim 13, Pitman teaches an apparatus as claimed in Claim 12, further comprising: an expander (expansion machine 14), wherein the expanded fluid path (partially condensed expanded stream 36a) is arranged to pass through the expander; and wherein the expander (expansion machine 14) is arranged to drive at least part of the nitrogen return compression and cooling arrangement ([0023] “The machine 14 expands the vapor substantially isentropically to the tower operating pressure, with the work expansion cooling the expanded stream 36a… The work recovered is often used to drive a centrifugal compressor (such as item 15)”).

Regarding claim 15, Pitman teaches a method of recovering nitrogen from natural gas, the method comprising: separating (separator 11) a partially liquefied natural gas feed ([0007] “If the feed gas is not totally condensed (typically it is not), the vapor remaining from the partial condensation can be split into two streams.”) into a vapour fraction (vapor stream 32) and a liquid fraction (condensed liquid stream 33); splitting the flow of the vapour fraction to form a first portion (stream 34) and a second portion of vapour fraction (stream 36); subcooling ([0022] “The combined stream 35 then passes through heat exchanger 12… where it is cooled to substantial condensation”) the first portion of the vapour fraction using an overhead gas stream (cold distillation stream 39) of a fractionating column (fractionation tower 17) to form a reflux stream ([0022] “The combined stream 35 then passes through heat exchanger 12… where it is cooled to substantial condensation”), the reflux stream being applied to the fractionating column; expanding (expansion machine 14) the second portion of the vapour fraction to form a middle feed (partially condensed expanded stream 36a) to the fractionating column below the reflux stream (fig 3 shows stream 36a below stream 35b); feeding the liquid fraction (condensed liquid stream 33) as a bottom feed to the fractionating column (fractionation tower 17); a side-reboiler circuit (streams 40 and 40a) feeding the fractionating column (fractionation tower 17) below the bottom feed (fig 3 shows stream 40a below stream 38a); and a reboiler circuit (streams 41 and 41a) feeding the fractionating column (fractionation tower 17) below the side reboiler circuit (fig 3 shows stream 41a below stream 40a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitman as modified.

Regarding claim 10, Pitman teaches an apparatus as claimed in Claim 9 as stated above, wherein the fractionating column further comprises: a nitrogen product fraction tapping point (distillation vapor stream 49) and operably coupled to a reflux circuit comprising the first compressor (reflux compressor 24), the reflux circuit returning to the fractionating column (fractionation tower 17) above the nitrogen product fraction tapping point (fig 3 shows the circuit returning at 49c, which is above the initial tap of 49).
While Pitman does not teach the tapping point disposed above the reflux inlet port, a skilled artisan would recognize that the relative placement of the tapping point and the reflux inlet port has a finite number of arrangements. The tapping point could be above or below the reflux inlet.
As a result, one of ordinary skill in the art would have had a reasonable expectation of success by selecting from this finite list, and thus it would have been obvious to try placing the tapping point above the reflex inlet because there is a finite number of identified, predictable solutions.  Choosing from a finite number of identified, 

Regarding claim 11, Pitman teaches an apparatus as claimed in Claim 10, further comprising the sub-cooler (heat exchanger 12) in the reflux circuit ([0022] “The combined stream 35 then passes through heat exchanger 12 in heat exchange relation with cold distillation stream 39… where it is cooled to substantial condensation.”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitman in view of US 20100287985 A1 Martinez et al. (hereafter Martinez).

Regarding claim 6, Pitman teaches an apparatus as claimed in Claim 1 as stated above.
Pitman further teaches cooling the subcooled fluid path ([0022] “The combined stream 35 then passes through heat exchanger 12… where it is cooled to substantial condensation”),
While Pitman does not teach a reflux condenser stream circuit which is fed by a drawn off from the fractionating column from below the middle feed, the reflux condenser stream circuit being configured to provide cooling in the subcooled fluid path, Martinez (fig 4) teaches a reflux condenser (reflux condenser 23) stream circuit which is fed by a drawn off from the fractionating column (deethanizer 20) from below the middle feed (fig 4 shows stream 36 drawn off below partially condensed expanded stream 77a).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitman in view of Belhaj, H. (2016). Management of injected nitrogen into a gas condensate reservoir. Ingeniería e Investigación, 36(1), 52-61 (hereafter Belhaj).

Regarding claim 14, Pitman teaches a hydrocarbon capture and recovery system comprising: the nitrogen recovery apparatus as claimed in Claim 1 as stated above.
While Pitman does not teach a return fluid path fluidly coupling an output port of a nitrogen return compression and cooling arrangement to a wellbore for returning nitrogen recovered from a natural gas feed and the wellbore under pressure, 
Belhaj teaches a returning separated nitrogen to a wellbore (pg 54, (b) “The study has shown that N2 injection improves gas and NGL recovery with only a small reduction (≤1%) in condensate recovery relative to 100% hydrocarbon gas injection”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to return the separated nitrogen to a wellbore as taught by Belhaj using the hydrocarbon processing apparatus taught by Pitman to improve gas and NGL recovery (pg 54, (b) “The study has shown that N2 injection .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-9003829-B2		Bauer; Heinz discloses nitrogen removal from natural gas.
US-20110296867-A1	Cuellar, Kyle T. discloses a hydrocarbon fractionation apparatus and process.
US-20080078205-A1	Cuellar, Kyle T. discloses a hydrocarbon fractionation apparatus and process.
US-5114451-A		Rambo; C. L. discloses natural gas liquefaction.
US-20150007981-A1	Shomody; Ronald Grant discloses an efficient natural gas separation and transportation system.
US-20140260420-A1	MAK; John discloses a flexible NGL recovery system.
US-20140130542-A1	Brown; William George discloses a method and apparatus for liquefied natural gas.
US-20120324943-A1	Butts; Rayburn C. discloses a nitrogen and methane separation system for use with natural gas.
US-20080000266-A1	Dee; Douglas Paul discloses a system to increase capacity of LNG based liquefaction and separation.
		

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763